                    UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF WISCONSIN
________________________________________________________________________

UNITED STATES OF AMERICA,
                                     Plaintiff,

               v.                                           Case No. 2:19-cr-00224

BRIAN WHITTON,
                                     Defendant.


              MOTION TO WITHDRAW AS COUNSEL FOR DEFENDANT



Now comes the undersigned, Attorney Daniel M. Adams, who hereby moves to withdraw
as counsel for the defendant, Brian Whitton.

As grounds, the undersigned alleges and shows to the court as follows:

       1. During conference with Mr. Whitton this morning, Mr. Whitton terminated
       counsel and directed counsel to withdraw. The conference was preceded by a
       communication from Mr. Whitton consistent with this directive.

Wherefore, it is respectfully requested that the court permit the undersigned to withdraw.
.

       Dated this 22nd day of April 2020.

                                             ADAMS LAW GROUP LLC


                                     By:
                                             Daniel M. Adams
                                             State Bar No. 1067564
                                             1200 E. Capitol, Suite 360
                                             Milwaukee, WI 53211




     Case 2:19-cr-00224-WCG Filed 04/24/20 Page 1 of 1 Document 50
